Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This notice of allowance is in response to the After Final Consideration Program Request filed on 5 January 2022, the IDS filed on 10 November 2021, and the Interview with Mr. Pontikos on 25 January 2022.
The objection to the specification and the 101 rejection of Claims 8-14 have been withdrawn as necessitated by the amendment. 
Claims 1-20 are pending. Claims 1, 8, and 15 are independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, alone or by combination, teaches the claimed invention as a whole as disclosed by the combination of limitations that presented in claim 1, 8, and 15. The closest/best prior art that would read upon the claims is the combination of the prior art, Ji, Shufer, Fields, Chalmers, Agilent, and Bhinge, taught performing an 
However, when the claim limitations/claim invention was viewed as a whole, Ji, Shufer, Fields, Chalmers, Agilent, Bhinge or any other reference do not teach every feature/limitation/invention, individually or in combination. Thus, no prior art exists, individually or in combination, teaches each of the claimed inventions as a whole since the prior art fails to disclose or suggest each of the limitations together as claimed. Further, the Examiner cannot determine a reasonable motivation, either in the prior art or the existing case law, to combine the known elements together as claimed. Therefore, the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177